FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFRED T. SAPSE,                                 No. 10-15850

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00779-KJD-PAL

  and
                                                 MEMORANDUM *
RENEE SAPSE,

               Plaintiff,

  v.

JACK FERM,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

        Alfred T. Sapse appeals pro se from the district court’s judgment dismissing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his action to set aside a prior judgment against him. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of leave to amend.

Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009). We affirm.

      The district court did not abuse its discretion by denying leave to amend the

complaint to plead fraud on the court because amendment would have been futile.

See id. at 992 (district court did not abuse its discretion by denying leave to amend

where amendment would be futile); see also Appling v. State Farm Mut. Auto. Ins.

Co., 340 F.3d 769, 780 (9th Cir. 2003) (affirming dismissal of independent action

to set aside a judgment for fraud on the court because the alleged acts did not

constitute a “grave miscarriage of justice”).

      Sapse’s remaining contentions are unpersuasive.

      Appellee’s motion to strike the reply brief is denied.

      AFFIRMED.




                                           2                                      10-15850